

115 HR 5488 IH: Remote Area Medical Charter Act of 2018
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5488IN THE HOUSE OF REPRESENTATIVESApril 12, 2018Mr. Duncan of Tennessee (for himself, Mr. Roe of Tennessee, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to provide for a Federal charter for Remote Area Medical,
			 and for other purposes.
	
		1.Short title
 This Act may be cited as the Remote Area Medical Charter Act of 2018. 2.Chapter 1801 of title 36, United States Code, is amended to read as follows:
			
				1850REMOTE AREA MEDICAL
					
						185101. Organization.
						185102. Purposes.
						185103. Membership and chapters.
						185104. Board of Directors.
						185105. Powers.
						185106. Annual meeting.
						185107. Endowment fund.
						185108. Annual report and audit.
						185109. Authority of the Comptroller General of the United States.
						185110. Reservation of right to amend or repeal.
						185111. Service of process.
					
					185101.Organization
 (a)Federal charterRemote Area Medical (in this chapter, the corporation) is a Federally chartered corporation. (b)NameThe name of the corporation is Remote Area Medical or RAM. The corporation may conduct its business and affairs, and otherwise hold itself out, as the Remote Area Medical in any jurisdiction.
 (c)Perpetual existenceExcept as otherwise provided, the corporation has perpetual existence. 185102.PurposesThe purpose of the corporation is—
 (1)To prevent pain and alleviate suffering by providing free quality healthcare to those in need. The corporation will utilize mobile ground and airborne capabilities to provide free medical care and veterinary services to the needy.
 (2)To organize and facilitate animal husbandry and wildlife conservation, to include the distribution of educational information and data.
 (3)To organize and distribute education information and provide live educational and training programs for underprivileged youth and adults.
						185103.Membership and chapters
 (a)MembershipMembership in the corporation is open to all the people of the United States and its territories and possessions, or as provided in the bylaws.
						(b)Affiliates
 (1)The affiliates of the corporation are the local units of the corporation. The corporation shall prescribe policies and regulations related to—
 (A)granting charters to the affiliates and revoking those charters; (B)the territorial jurisdiction of the affiliates;
 (C)the relationship of the affiliates to the corporation; and (D)compliance by the affiliates with the policies and regulations of the corporation.
 (2)The policies and regulations shall require that each affiliate adhere to the democratic principles of election specified in the bylaws in electing the governing body of the affiliate.
							185104.Board of Directors
						(a)Board of Directors
 (1)In generalThe Board of Directors is the governing body of the corporation with all powers of governing and directing, and of overseeing the management of the business and affairs of, the corporation.
 (2)NumberThe Board of Directors shall fix by resolution, from time to time, the number of members constituting the entire Board of Directors, provided that as of July 13, 2014, and thereafter, there shall be no fewer than twelve. There shall be 9 standing committees. Procedures to implement or amend the preceding sentence shall be provided in the bylaws.
 (3)AppointmentThe Board of Directors shall be appointed or elected in the following manner: (A)President (i)In generalThe Board of Directors, in accordance with procedures provided in the bylaws, shall have Stan Brock serving as President of the Board for life or upon his resignation or removal from the Board.
 (ii)VacanciesVacancies as to the Presidency of the Board, whether resulting from the resignation, death, or removal by the Board, shall be filled as provided in the bylaws.
 (iii)DutiesThe President shall be a member of the Board of Directors and, when present, shall preside at meetings of the Board of Directors and shall have such other duties and responsibilities as may be provided in the bylaws or a resolution of the Board of Directors.
									(B)Other members
 (i)In generalOfficers of the Board of Directors other than the President shall be elected at the annual meeting of the corporation in accordance with such procedures as may be provided in the bylaws.
 (ii)VacanciesVacancies in any such elected Board position and in any newly created Board position may be filled by a vote of the remaining members of the Board of Directors in accordance with such procedures as may be provided in the bylaws.
									(b)Terms of office
 (1)In generalThe term of office of each member of the Board of Directors shall be 2 years, except that any member of the Board of Directors elected by the Board to fill a vacancy in a Board position arising before the expiration of its term may, as determined by the Board, serve for the remainder of that term or until the next meeting of the corporation.
 (2)Staggered termsThe terms of office of members of the Board of Directors (other than the President) shall be staggered. Elections of the Board of Directors shall take place in the winter quarterly meeting and each July at the annual meeting.
 (c)Committees and officersThe Board— (1)may appoint, from its own members, an executive committee to exercise such powers of the Board when the Board is not in session as may be provided in the bylaws;
 (2)may appoint such other committees with such powers as may be provided in the bylaws or a resolution of the Board of Directors;
 (3)shall appoint such officers of the corporation, including a chief executive officer, with such duties, responsibilities, and terms of office as may be provided in the bylaws or a resolution of the Board of Directors; and
 (4)may remove members of the Board of Directors (other than the President), officers, and employees under such procedures as may be provided in the bylaws or a resolution of the Board of Directors.
 (d)Action without meetingAny action required or permitted to be taken at any meeting of the Board of Directors or of any committee thereof may be taken without a meeting if 75 percent of the members of the Board or committee, as the case may be, consent thereto in writing, or by electronic transmission and the writing or electronic transmission is filed with the minutes of the next proceedings of the Board or committee, if ratified by a majority vote of the Board. Such filing shall be in paper form if the minutes are maintained in paper form and shall be in electronic form if the minutes are maintained in electronic form.
						(e)Voting by proxy
 (1)In generalAny member wishing to vote through proxy must notify the Secretary of the Board in writing more than 24 hours in advance of the Board meeting.
 (2)MethodAn e-mail constitutes a writing for proxy notification purposes. (f)BylawsThe Board of Directors may—
 (1)at any time adopt bylaws; and (2)amend these bylaws upon written notice provided at least 5 days in advance of any meeting convened for that purpose. Amendments may only be adopted on a majority vote of a quorum of the entire membership of the Board at the time the amendment is proposed.
							185105.Powers
 The corporation may— (1)adopt policies and regulations;
 (2)adopt, alter, and destroy a seal; (3)own and dispose of property to carry out the purposes of the corporation;
 (4)accept gifts, devises, and bequests of property to carry out the purposes of the corporation; (5)sue and be sued in courts of law and equity, State or Federal, within the jurisdiction of the United States; and
 (6)do any other act necessary to carry out this chapter and promote the purposes of the corporation. 185106.Annual meeting (a)In generalThe annual meeting of the corporation is the annual meeting of Directors.
 (b)Time of meetingThe annual meeting shall be held during the month of July. (c)Place of meetingThe Board of Directors is authorized to determine that the annual meeting shall not be held at any place, but may instead be held solely by means of remote communication subject to such procedures as are provided in the bylaws.
 185107.Endowment fundAny endowment fund of the corporation shall be kept and invested under the management and control of the Board of Directors.
					185108.Annual report and audit
 (a)Submission of reportAs soon as practicable after the end of the corporation’s fiscal year, which may be changed from time to time by the Board of Directors, the corporation shall submit a report to Congress on the activities of the corporation during such fiscal year. The report may not be printed as a public document.
 (b)Audit requirementsRAM shall comply with the audit requirements of 36 U.S.C. 10101. 185109.Authority of the Comptroller General of the United StatesThe Comptroller General of the United States is authorized to review the corporation’s involvement in any Federal program or activity the Government carries out under law.
 185110.Reservation of right to amend or repealCongress reserves the right to amend or repeal the provisions of this chapter. 185111.Service of processAs a condition to the exercise of any power or privilege granted by this chapter, the corporation shall file, with the secretary of state or other designated official of each State, the name and address of an agent in that State on whom legal process or demands against the corporation may be served..
		